DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments regarding the restriction requirement mailed 25 November 2020 are persuasive and the restriction requirement is hereby withdrawn.
Claim Objections
Claims 3 and 16 are objected to because of the following informalities:  Claim 3 recites “the microstructure” spanning lines 4-5 of the claim.  The recitation should be “the microstructured multibeam element” for consistency in claim language.  Claim 16 is similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The term "comparable" in claims 1, 12, and 19 is a relative term which renders the claims indefinite.  The term "comparable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claimed size of the microstructured multibeam element has been rendered indefinite by use of the term “comparable” in the claim.
Due to their respective dependencies upon claims 1 and 12, claims 2-11 and 13-17 are also deemed indefinite.
Claim 4 recites the limitation "the light guide" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Independent claim 1 recites a light guide in the second line of the claim.  Claim 4 recites a carrier comprising a light guide in line 3 of the claim.  It is unclear whether the recitation refers to the light guide of claim 1 or the light guide of the carrier in claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2013/0169694).
Regarding independent claim 1, Chen teaches a backlight comprising a light guide (Fig. 6A, Element 210) configured to guide light; and a microstructured multibeam 
Regarding claim 2, Chen teaches the microstructured multibeam element (220e) size between one half and two times the sub-pixel (112) size.
Regarding claim 3, Chen teaches the microstructured multibeam element (220e) adjacent to a first surface of the light guide (210), the first surface being adjacent to the multiview pixel (112), and wherein an input aperture of the microstructured multibeam element (220e) comprises a point of contact between the microstructure and the first surface.
Regarding claim 4
Regarding claim 5, Chen teaches the microstructured multibeam element (220e) comprising a material of the carrier (212).
Regarding claim 8, Chen teaches a light source (Fig. 1A, Element 230) optically coupled to an input of the light guide (210) or light sources optically coupled to inputs of the light guide (210), the light source (230) or the light sources being configured to provide the guided light.
Regarding claim 10, Chen teaches the microstructured multibeam element (220e) comprising a plurality of microstructures (Fig. 6A), a density of the microstructures being configured to be capable of modulating a scattering strength of the microstructured multibeam element (220e) to control brightness uniformity as a function of length along the light guide (¶ [0033]).
Regarding claim 11, Chen teaches an array of light valves (Fig. 6A, Elements 112a, 112b) configured to be capable of modulating light beams of the plurality of light beams, a light valve of the array corresponding to a sub-pixel in the pixel (112), a set of light valves of the array corresponding to the pixel of the display.
Regarding independent claim 12, Chen teaches a display comprising an array of multiview pixels (Fig. 6A, Element 112) configured to be capable of providing a plurality of different views of the multiview display, a multiview pixel (112) comprising a plurality of light valves (Fig. 6A, Elements 112a, 112b) configured to modulate a plurality of directional light beams having different principal angular directions corresponding to view directions of the different views; a light guide (Fig. 6A, Element 210) configured to guide light; and an array of microstructured multibeam elements (Fig. 6A, Element 220e) external to a surface of the light guide, a microstructured multibeam element 
Regarding claim 13, Chen teaches microstructured multibeam element (220e) configured to provide the plurality of directional light beams an output aperture of the microstructured multibeam element (Fig. 6A), the output aperture having a size between one half and two time a size of a light valve of the plurality of light valves (112a, 112b).
Regarding claim 14, Chen teaches a carrier (Fig. 6A, Element 212) configured to support the array of microstructured multibeam elements (220e) adjacent to a first surface of the light guide (210), the first surface being adjacent to the array of multiview pixels (112), wherein microstructured multibeam elements (220e) of the array are located on a surface of the carrier (212) adjacent to the first surface of the light guide (210).
Regarding claim 17, Chen teaches a light source (Fig. 1A, Element 230) optically coupled to an input of the light guide (210), the light source (230) being configured to provide light to the light guide (210) as the guided light.
Regarding independent claim 18, Chen teaches a method of multiview display operation, the method comprising guiding light along a length of a light guide (Fig. 6A, Element 210); coupling out a portion of the guided light from the light guide using a plurality of microstructured multibeam elements (Fig. 6A, Element 220e) located external to and optically connected to the light guide (210), the guided light portion being emitted by a microstructured multibeam element of the plurality of microstructured 
Regarding claim 19, Chen teaches the microstructured multibeam element (220e) having a size comparable to a size of a light valve (112a, 112b) of the plurality of light valves (Fig. 6A).
Regarding claim 20, Chen teaches the plurality of microstructured multibeam elements (220e) optically connected to the light guide (210) at a surface of the light guide (210) adjacent to the plurality of light valves (112a, 112b), optically connected comprising a point contact between the microstructure of the microstructured multibeam element (220e) and the light guide (210) surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0169694) in view of Fattal (US 2018/0196194).
Regarding claims 6 and 15, Chen teaches the limitations of independent claims 1 and 12, respectively, discussed earlier but fails to exemplify the microstructured multibeam element adjacent and external to a second surface of the light guide, the second surface being opposite to a first surface of the light guide adjacent to the multiview pixel.
Fattal teaches a multiview backlight (Fig. 3) including a microstructured multibeam element (Fig. 5B, Element 510) adjacent and external to a second surface of the light guide (Fig. 5B, Element 208), the second surface being opposite to a first surface of the light guide adjacent to the multiview pixel (Fig. 3, Element 204) for creating a reflection mode multibeam element (¶ [0047]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the backlight of Chen with the microstructured multibeam element taught by Fattal for creating a reflection mode multibeam element.
Regarding claim 7, Fattal teaches the microstructured multibeam element (510) comprising a material of the light guide, the microstructured multibeam element (510) protruding from the second surface of the light guide (208).
Regarding claim 9
Regarding claim 16, Chen teaches the microstructured multibeam element (220) comprises a reflective layer (Fig. 4, Element 250c) on an exterior surface of the microstructure (220), the reflective layer (250c) being configured to be capable of enhancing reflection at the interior surface of the microstructure.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuo (US 2015/0192727) teaches a display apparatus with concave microstructures.  Chen (US 2012/0147059) teaches a display with dimension switchable function.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        10 April 2021